Case: 3:20-cv-50084 Document #: 1 Filed: 03/04/20 Page 1 of 13 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
WESTERN DIVISION
MICHELE BARKEI, Individually and as Executor
of the Estate of ROBERT BARKEI, deceased,

Plaintiff,

DERRICK FINLEY, Individually and as an agent and/or
employee of K & B TRANSPORTATION, Inc.

an Iowa corporation, licensed to do business in Illinois; JURY DEMANDED

)
)
)
)
)
)
Vv. ) No.
)
)
)
)
)
Defendants. )
COMPLAINT AT LAW

NOW COMES Plaintiff, MICHELE BARKEI, individually and as Executor of the Estate
of ROBERT BARKE], deceased, by and through her attorneys, POWER ROGERS, LLP,
complaining of Defendant DERRICK FINLEY, individually and as an agent and/or employee of
K & B TRANSPORTATION, Inc. allege the following:

INDEX
COUNT I- DERRICK FINLEY, WRONGFUL DEATH
COUNT II- DERRICK FINLEY, SURVIVAL ACTION
COUNT III - K & B TRANSPORTATION, INC., WRONGFUL DEATH
COUNT IV —- K & B TRANSPORTATION, INC., SURVIVAL ACTION
JURISDICTION
Jurisdiction lies pursuant to 28 U.S.C. 1332 - - Diversity of Citizenship.

1. Atall relevant times, ROBERT BARKEI and MICHELE BARKE!] were married and

resided at 1591 I[linois Route 251, Steward, Lee County, Illinois 60553.
Case: 3:20-cv-50084 Document #: 1 Filed: 03/04/20 Page 2 of 13 PagelD #:2

10.

li.

12.

At all relevant times, defendant, DERRICK FINLEY resided at 326 Welch Boulevard,
Flint, Michigan.
At all relevant times, K&B Transportation, Inc. was an Iowa corporation located at 4700
Dakota Avenue in South Sioux City North Dakota.
The damages sought herein are in excess of $75,000.00 exclusive of interests and costs.
The occurrence complained of herein occurred at the Barkei’s private home address in
Steward, Illinois within the Northern District of Illinois Western Division.
This court has jurisdiction pursuant to 28 USC Section 1332(a)(1)

FACT COMMON TO ALL COUNTS
On November 19, 2018, Illinois Route 251 was a public interstate roadway generally
running in a northbound/southbound direction, near the intersection with McGirr Road,
In Lee County.
On November 19, 2018, DERRICK FINLEY was an over the road tractor-trailer driver.
On November 19, 2018, DERRICK FINLEY was an agent and/or employee of K & B
TRANSPORTATION INC.
On November 19, 2018, DERRICK FINLEY was acting within the course of his agency,
and/or employment relationship with K & B TRANSPORTATION INC.
On November 19, 2018, K & B TRANSPORTATION, INC., owned, leased, managed,
maintained, operated, and/or controlled a 2013 Freightliner tractor (hereinafter “the
tractor”) with VIN 3AKJGLDV2DSBT7761.
On November 19, 2018, the aforesaid tractor was towing a 2013 Wabash Trailer

(hereinafter “the trailer”) with VIN 1JJV532B7DL703632.
Case: 3:20-cv-50084 Document #: 1 Filed: 03/04/20 Page 3 of 13 PagelD #:3

13.

14.

15.

16.

17.

18.

19.

20.

21.

On 19, 2018, the aforesaid tractor and trailer were operated, managed, controlled, and/or
driven by DERRICK FINLEY, individually and as agent and/or employee of K & B
Transportation, Inc.

On November 19, 2018, DERRICK FINLEY operated the aforesaid tractor-trailer,
southbound on Illinois Route 251.

On November 19, 2018, DERRICK FINLEY, became lost and made a decision to turn-
around in the private driveway of ROBERT BARKEI and MICHELE BARKEI.

On November 19, 2018, DERRICK FINLEY owed a duty of care to obey all applicable
traffic laws and operate his tractor- trailer in a safe manner.

On November 19, 2018, a “No Trespassing” sign existed at the entry of the BARKEI’s
driveway at 1591 Illinois Route 251, Steward, Illinois.

On November 19, 2018, DERRICK FINLEY saw the “No Trespassing” sign prior to
operating his tractor-trailer into the driveway located at 1591 Illinois Route 251, Steward,
Illinois.

On November 19, 2018, at approximately 6:33 pm, DERRICK FINLEY operated the
aforesaid tractor-trailer onto the private property of ROBERT & MICHELE BARKETI, to
make a U-turn despite the presence of the “No Trespassing” sign.

On November 19, 2018, nothing prevented DERRICK FINLEY from continuing
southbound on Route 251 until he reached a location in a public right of way to turn
around.

On November 19, 2018, and as DERRICK FINLEY was leaving the private property of
ROBERT BARKEI and MICHELE BARKEI, DERRICK FINLEY saw a pedestrian,

ROBERT BARKEI, near the driver’s side door of the aforesaid tractor.
Case: 3:20-cv-50084 Document #: 1 Filed: 03/04/20 Page 4 of 13 PagelD #:4

22.

23.

24.

25.

26.

27.

28.

29,

30.

On November 19, 2018, DERRICK FINLEY heard ROBERT BARKEI call out to him.
On November 19, 2018, DERRICK FINLEY, heard ROBERT BARKEI tap on the
driver’s side of the tractor.

On November 19, 2018, and after DERRICK FINLEY knew ROBERT BARKEI was
near his tractor, DERRICK FINLEY, did not slow or stop his tractor-trailer before exiting
the private property of ROBERT BARKEI and MICHELE BARKEI.

On or about November 19, 2018, DERRICK FINLEY operated his tractor trailer into
ROBERT BARKEI as he left the BARKEI property.

On November 19, 2018 and after, DERRICK FINLEY knew that ROBERT BARKEI
was near his tractor, DERRICK FINLEY did not look in his driver’s side mirror as he left
the private property.

On November 19, 2018, DERRICK FINLEY completed his U-turn and operated the
tractor-trailer northbound on Illinois Route 251.

On 19, 2018, ROBERT BARKEI suffered serious personal injuries and death due to
being struck by the tractor- trailer operated by DERRICK FINLEY.

The Federal Motor Carrier Safety Regulations define ‘Motor Carrier” as a for-hire motor
carrier or a private motor carrier; including a motor carrier’s agents, officers and
representatives as well as employees responsible for hiring, supervising, training,
assigning, or dispatching of drivers and employees concerned with the installation,
inspection, and maintenance of motor vehicle equipment and/or accessories; this
definition includes the term employer. 49 CFR §390.5.

The Federal Motor Carrier Safety Regulations define “Motor Vehicle” as any vehicle,

machine, tractor, trailer, or semitrailer propelled or drawn by mechanical power and used
Case: 3:20-cv-50084 Document #: 1 Filed: 03/04/20 Page 5 of 13 PagelD #:5

31.

32.

33.

34.

35.

upon the highways in the transportation of passengers or property, or any combination
thereof determined by the Federal Motor Carrier Safety Administration. 49 CFR §390.5.
The Federal Motor Carrier Safety Regulations define an “Employee” as any individual,
other than an employer, who is employed by an employer and who in the course of his or
her employment directly affects commercial motor vehicle safety. Such term includes a
driver of a commercial motor vehicle (including an independent contractor while in the
course of operating a commercial motor vehicle). 49 CFR §390.5.

On November 19, 2018, the Defendant DERRICK FINLEY, was a driver of the aforesaid
tractor trailer and therefore an employee as defined by the Motor Carrier Safety
Regulations.

On November 19, 2018, the Defendant K & B TRANSPORTATION, INC., owned the
commercial motor vehicle in connection with defendant DERRICK FINLEY’s
employment, and was therefore a motor carrier as defined by the Motor Carrier Safety
Regulations.

On November 19, 2018, Defendant K & B TRANSPORTATION, INC., as defined by the
Motor Carrier Safety Regulations, was a motor carrier and therefore an employer of
DERRICK FINLEY.

On November 19, 2018, the Federal Motor Carrier Safety Regulations mandate that

motor carriers, which includes employers, require observance by its drivers of the duties
and prohibitions otherwise prescribed for drivers in the Motor Carrier Safety Regulations.

49 CFR §390.11.
Case: 3:20-cv-50084 Document #: 1 Filed: 03/04/20 Page 6 of 13 PagelD #:6

36. That as a motor carrier, Defendant K & B TRANSPORTATION, INC., had a duty to

require observance by its drivers, such as Defendant DERRICK FINLEY, of all duties or

prohibitions set forth in the Motor Carrier Safety Regulations. 49 CFR §390.11.

37. That at said time and place, Defendant K & B TRANSPORTATION, INC., by and

through its agent and/or employee, defendant DERRICK FINLEY, as a motor carrier,

had a duty to exercise ordinary care to avoid operating its tractor-trailer into contact with

ROBERT BARKEI.

COUNT I
(Wrongful Death v. DERRICK FINLEY)

38. Plaintiff hereby incorporates the Facts Common to All Counts into Count I.

39. On or about November 19, 2018, and at all times material, Defendant, DERRICK

FINLEY, individually, owed a duty to exercise a reasonable degree of care so as to avoid

causing harm to the public, including Plaintiff's decedent, ROBERT BARKEI.

40. On or about November 19, 2018, and at all times material, Defendant, DERRICK

FINLEY, individually was negligent in one or more of the following acts and/or omissions:

a.

Operated the tractor-trailer in such a manner as to endanger the safety of
the public, including ROBERT BARKEI, contrary to and in violation of
625 ILCS 5/11-601; or

Operated the tractor-trailer at an unreasonable speed considering the
conditions of the roadway, in violation of 625 ILCS 6/11-601; or

Failed to decrease the tractor-trailer’s speed as to avoid colliding with
another vehicle or person, in violation of 625 ILCS 5/11-601(a) and I.C. 9-
21-5-1; or

Failed to give audible warning with the tractor-trailer’s horn when such
warning was reasonably necessary to ensure safety, in violation of 625
ILCS 5/12-601; or

Failed to apply brakes in a timely manner so as to bring the tractor-trailer
to a safe stop in violation of 625 ILCS 5/12-301 and I.C. 9-21-5-4; or
Case: 3:20-cv-50084 Document #: 1 Filed: 03/04/20 Page 7 of 13 PagelD #:7

f. Operated the tractor-trailer at an excessive rate of speed for the
circumstances then existed contrary to and in violation of 625 ILCS 5/11-
601, I.C. 9-21-5-1 and 49 CFR Section 392.14; or

g. Failed to pay proper attention while operating the tractor-trailer; or

h. Operated the tractor-trailer into the Barkei’s private driveway despite
seeing the “No Trespassing” sign; or

i. Failed to slow or stop his tractor-trailer when he knew there was a
pedestrian adjacent to his tractor- trailer; or

j. Failed to scan/ check his side mirrors when he knew that there was a
pedestrian at or near his tractor as he departed the Barkei’s private

driveway; or

k. Failed to maintain and operate his tractor-trailer properly contrary to and
in violation of 49 CFR Section 390.11.

41. On or about November 19, 2018, and at all times material, as a direct and proximate
result of the negligence of Defendant, DERRICK FINLEY, ROBERT BARKEI, was
killed.

42. As a direct and proximate result of the actions and/or omissions of the defendant,
DERRICK FINLEY, ROBERT BARKEI died, leaving his surviving heirs, Michele
Barkei, Brandon Barkei, and Kelsey Koch.

43. On December 19, 2018, MICHELE BARKEI was appointed Executor of the Estate of
ROBERT BARKEI, deceased, by the Circuit Court of Lee County, Probate Division.

44, MICHELE BARKE], individually and as Executor of the Estate of ROBERT BARKEI,
deceased, bring this cause of action on behalf of the Estate of the Decedent, ROBERT
BARKEI, pursuant to 740 ILCS 180/1, otherwise known as the Wrongful Death Act.
WHEREFORE, Plaintiff, individually and as executor of the estate of ROBERT

BARKEI, deceased, by and through his attorneys, POWER ROGERS, LLP, demands judgment
Case: 3:20-cv-50084 Document #: 1 Filed: 03/04/20 Page 8 of 13 PagelD #:8

be entered against DERRICK FINLEY, individually, in a fair and just amount, in an excess of

Fifty Thousand Dollars ($50,000.00).

COUNT II
(Survival Action v. DERRICK FINLEY)

45. Plaintiff hereby incorporates the Facts Common to All Counts into Count II.

46. On or about November 19, 2018, and at all times material, Defendant, DERRICK

FINLEY, individually, owed a duty to exercise a reasonable degree of care so as to avoid

causing harm to the public, including Plaintiff's decedent, ROBERT BARKEI.

47. On or about November 19, 2018, and at all times material, Defendant, DERRICK.

FINLEY, individually was negligent in one or more of the following acts and/or omissions:

a.

Operated the tractor-trailer in such a manner as to endanger the safety of
the public, including ROBERT BARKEI, contrary to and in violation of
625 ILCS 5/11-601; or

Operated the tractor-trailer at an unreasonable speed considering the
conditions of the roadway, in violation of 625 ILCS 6/11-601; or

Failed to decrease the tractor-trailer’s speed as to avoid colliding with
another vehicle or person, in violation of 625 ILCS 5/11-601(a) and I.C. 9-
21-5-1; or

Failed to give audible warning with the tractor-trailer’s horn when such
warning was reasonably necessary to ensure safety, in violation of 625
ILCS 5/12-601; or

Failed to apply brakes in a timely manner as to bring the tractor-trailer to a
safe stop in violation of 625 ILCS 5/12-301 and I.C. 9-21-5-4; or

Operated the tractor-trailer at an excess rate of speed for the circumstances
then existed contrary to and in violation of 625 ILCS 5/11-601, I.C. 9-21-
5-1 and 49 CFR Section 392.14; or

Failing to pay proper attention while operating the tractor-trailer; or

Operated the tractor-trailer outside the lanes of traffic, on the shoulder, in
violation of 626 ILCS 5/11-709.1; or
Case: 3:20-cv-50084 Document #: 1 Filed: 03/04/20 Page 9 of 13 PagelD #:9

i. Failed to slow or stop his tractor-trailer when he knew there was a
pedestrian adjacent to his tractor- trailer; or

je Failed to scan/ check his side mirrors when he knew that there was a
pedestrian at or near his tractor as he departed the Barkei’s private

driveway; or

k. Failed to maintain and operate his tractor-trailer properly contrary to and
in violation of 49 CFR Section 390.11.

48. On or about November 19, 2018, and at all times material, as a direct and proximate
result of the negligence of Defendant, DERRICK FINLEY, ROBERT BARKETI, suffered
conscious pain and suffering prior to his death.

49. On December 19, 2018, MICHELE BARKEI was appointed Executor of the Estate of
ROBERT BARKEI, deceased, by the Circuit Court of Lee County, Probate Division.

50. Plaintiff's decedent, ROBERT BARKEI, had a cause of action for pain, suffering,

_ disability, and disfigurement for the period of time from Defendants’ first act of
negligence until his death. This case of action survived plaintiff's decedent, ROBERT
BARKEI’s death and accrued to the plaintiff, MICHELE BARKEI, as Executor of the
Estate of ROBERT BARKEI pursuant to 155 ILCS 5/27-6 commonly referred to as the
Illinois Survival Statute.

WHEREFORE, Plaintiff, MICHELE BARKEI, individually and as executor of the estate
of ROBERT BARKEI, deceased, demands judgment be entered against Defendant, DERRICK
FINLEY, individually, in a fair and just amount, in an excess of Fifty Thousand Dollars
($50,000.00).

COUNT II
(Wrongful Death v. K & B TRANSPORTATION, INC.)

51. Plaintiff hereby incorporates the Facts Common to All Counts into Count III.
Case: 3:20-cv-50084 Document #: 1 Filed: 03/04/20 Page 10 of 13 PagelD #:10

52. On or about November 19, 2018, and at all times material, Defendant, K&B

TRANSPORATION, INC. acted by and through its agent, DERRICK FINLEY, and owed a

duty to exercise a reasonable degree of care so as to avoid causing harm to the public,

including Plaintiff, ROBERT BARKEI.

53. On or about November 19, 2018, and at all times material, Defendant, K&B

TRANSPORTATION, INC., was negligent by and through the acts and omissions of its

agent and/or employee, DERRICK FINLEY, in one or more of the following respects:

a.

Operated the tractor-trailer in such a manner as to endanger the safety of
the public, including ROBERT BARKEI, contrary to and in violation of
625 ILCS 5/11-601; or

Operated the tractor-trailer at an unreasonable speed considering the
conditions of the roadway, in violation of 625 ILCS 6/11-601; or

Failed to decrease the tractor-trailer’s speed as to avoid colliding with
another vehicle or person, in violation of 625 ILCS 5/11-601(a); or

Failed to give audible warning with the tractor-trailer’s horn when such
warming was reasonably necessary to ensure safety in violation of 625
ILCS 5/12-601; or

Failing to pay proper attention while operating the tractor-trailer; or

Operated the tractor trailer into the Barkei’s private driveway despite
seeing the “No Trespassing” sign; or

Failed to slow or stop his tractor trailer when he knew there was a
pedestrian at or immediately adjacent to his tractor- trailer; or

Failed to scan/ check his side mirrors when he knew that there was a
pedestrian at or near his tractor as he departed the Barkei’s private
driveway; or

Failed to provide supervision and oversight of its agent, DERRICK
FINLEY, with respect to the operation and use of the truck in violation of
49 CFR 390.11 adopted by reference in I.C. 8-2.1-24-18(a) and 625 ILCS
5/18a-105. |

10
Case: 3:20-cv-50084 Document #: 1 Filed: 03/04/20 Page 11 of 13 PagelD #:11

54. On or about November 19, 2018, and at all times material, as a direct and proximate
result of the negligence of Defendant, DERRICK FINLEY, ROBERT BARKE], was
killed.

55. As a direct and proximate result of the actions and/or omissions of the defendant,
DERRICK FINLEY, ROBERT BARKEI died, leaving his surviving heirs, Michele
Barkei, Brandon Barkei, and Kelsey Koch.

56. On December 19, 2018, MICHELE BARKEI was appointed Executor of the Estate of
ROBERT BARKEI, deceased, by the Circuit Court of Lee County, Probate Division.

57. MICHELE BARKEI, individually and as Executor of the Estate of ROBERT BARKEI,
deceased, bring this cause of action on behalf of the Estate of the Decedent, ROBERT
BARKEI, pursuant to 740 ILCS 180/1, otherwise known as the Wrongful Death Act.
WHEREFORE, Plaintiff, individually and as executor of the estate of ROBERT

BARKE]I, deceased, by and through his attorneys, POWER ROGERS, LLP, demands judgment
be entered against K&B TRANSPORTATION, INC., individually, in a fair and just amount, in
an excess of Fifty Thousand Dollars ($50,000.00).

COUNT IV
(Survival Action v. K & B TRANSPORTATION, INC.)

58. Plaintiff hereby incorporates the Facts Common to All Counts into Count IV.

59. On or about November 19, 2018, and at all times material, Defendant, K&B
TRANSPORTATION, INC. acted by and through its agent, DERRICK FINLEY, and owed a
duty to exercise a reasonable degree of care so as to avoid causing harm to the public,

including Plaintiff, ROBERT BARKEI.
Case: 3:20-cv-50084 Document #: 1 Filed: 03/04/20 Page 12 of 13 PagelID #:12

60. On or about November 19, 2018, and at all times material, Defendant, K&B

TRANSPORTATION, INC., was negligent by and through the acts and omissions of tis

agents and/or employee, DERRICK FINLEY, in one or more of the following respects:

a.

Operated the tractor-trailer in such a manner as to endanger the safety of
the public, including ROBERT BARKE], contrary to and in violation of
625 ILCS 5/11-601; or

Operated the tractor-trailer at an unreasonable speed considering the
conditions of the roadway, in violation of 625 ILCS 6/11-601; or

Failed to decrease the tractor-trailer’s speed as to avoid colliding with
another vehicle or person, in violation of 625 ILCS 5/11-601(a); or

Failed to give audible warning with the tractor-trailer’s horn when such
warning was reasonably necessary to ensure safety, in violation of 625
ILCS 5/12-601; or

Failing to pay proper attention while operating the tractor-trailer; or

Operating the tractor-trailer outside the lanes of traffic, on the shoulder, in
violation of 626 ILCS 5/11-709.1; or

Failed to slow or stop his tractor- trailer when he knew there was a
pedestrian at or immediately adjacent to his tractor- trailer; or

Failed to scan/ check his side mirrors when he knew that there was a
pedestrian at or near his tractor as he departed the Barkei’s private
driveway; or

Failed to provide supervision and oversight of its agent, DERRICK
FINLEY, with respect to the operation and sue of the truck in violation of
49 CFR 390.11 adopted by reference in I.C. 8.2.1-24-18(a) and 625 ILCS
5/18a-105.

61. On or about November 19, 2018, and at all times material, as a direct and proximate

result of the negligence of Defendant, DERRICK FINLEY, ROBERT BARKEI, suffered

conscious pain and suffering prior to his death.

62. On December 19, 2018, MICHELE BARKEI was appointed Executor of the Estate of

ROBERT BARKEI, deceased, by the Circuit Court of Lee County, Probate Division.

12
Case: 3:20-cv-50084 Document #: 1 Filed: 03/04/20 Page 13 of 13 PagelD #:13

63. Plaintiff's decedent, ROBERT BARKEI, had a cause of action for pain, suffering,
disability, and disfigurement for the period of time from Defendants’ first act of
negligence until his death. This case of action survived plaintiff's decedent, ROBERT
BARKEI’s death and accrued to the plaintiff, MICHELE BARKEI, as Executor of the
Estate of ROBERT BARKEI pursuant to 155 ILCS 5/27-6 commonly referred to as the
Illinois Survival Statute.

WHEREFORE, Plaintiff, MICHELE BARKEI, individually and as executor of
the estate of ROBERT BARKEI, deceased, demands judgment be entered against
Defendant, K&B TRANSPORTATION, INC., individually, in a fair and just amount, in
an excess of Fifty Thousand Dollars ($50,000.00).

PLAINTIFF HEREBY DEMANDS TRIAL BY JURY

 
 
 

Respecffully Submitted,

 

Counselfor Plaintiff - #6216842

Devon C. Bruce

Power Rogers, LLP

70 West Madison, #5500
Chicago, IL 60602

Tel: 312/236-9381

dbruce@prslaw.com
